NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT



MATHEW MORTON,                                 )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D14-4180
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed March 2, 2016.

Appeal from the Circuit Court for Sarasota
County; Donna Padar Berlin, Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.



PER CURIAM.

             Matthew Morton challenges his sentences for armed burglary, two counts

of burglary of an occupied dwelling, burglary of an unoccupied dwelling, and two counts

of burglary of an unoccupied conveyance. He claims that in sentencing him the court
improperly considered evidence of an uncharged homicide which occurred during one

of the burglaries. Applying the rationale and analysis set forth in Imbert v. State, 154
So. 3d 1174 (Fla. 4th DCA 2015), we affirm the sentences.

              Affirmed.



NORTHCUTT, BLACK, and SLEET, JJ., Concur.




                                           -2-